Fourth Court of Appeals
                               San Antonio, Texas
                                    February 9, 2017

                                  No. 04-16-00016-CV

                                    Matias S. RUIZ,
                                      Appellant

                                            v.

                                 Susan Elizabeth RUIZ,
                                       Appellee

               From the 218th Judicial District Court, Wilson County, Texas
                           Trial Court No. 15-04-00198-CVW
                       Honorable Donna S. Rayes, Judge Presiding


                                     ORDER
    Appellant’s motion for extension of time to file motion for rehearing is hereby
GRANTED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court